Case 2:20-cv-02927-CBM-AS Document 32-2 Filed 05/05/20 Page 1 of 6 Page ID #:646



    1 LEROY SMITH, State Bar No. 107702
        County Counsel, County of Ventura
    2 CHARMAINE H. BUEHENER, State Bar No. 220868
        Assistant County Counsel
    3 800 South Victoria Avenue, L/C #1830
        Ventura, California 93009
    4 Telephone: (805) 654-2588
        Facsimile: (805) 654-2185
    5 E-mail:      charmaine.buehner@ventura.org
    6 Attorneys for Defendants County of Ventura
        (also erroneously sued as Ventura County Public
    7 Health Care Agency), Sheriff William Ayub
        (erroneously sued as “Bill Ayub”), Robert Levin
    8 and William T. Foley
    9
   10                        UNITED STATES DISTRICT COURT
   11                      CENTRAL DISTRICT OF CALIFORNIA
   12
   13 DONALD MCDOUGALL, an               )     No. 2:20 cv-029927 CBM(ASX)
        individual; JULIANA GARCIA, an )
   14   individual; SECOND AMENDMENT )         DEFENDANTS’ EVIDENTIARY
        FOUNDATION; CALIFORNIA           )     OBJECTIONS TO PLAINTIFFS’
   15   GUN RIGHTS FOUNDATION; and )           MOTION FOR PRELIMINARY
        FIREARMS POLICY COALITION, )           INJUNCTION
   16   INC.,                            )
                                         )     Date:       May 19, 2020
   17                       Plaintiffs,  )     Time:       10:00 a.m.
               vs.                       )     Ctrm:       8B
   18                                    )     Judge: Hon. Consuelo B. Marshall
        COUNTY OF VENTURA,               )
   19   CALIFORNIA; BILL AYUB, in his )        Trial:           Not Set
        official capacity; WILLIAM T.    )     Complaint Filed: March 28, 2020
   20   FOLEY, in his official capacity, )
        ROBERT LEVIN, in his official    )
   21   capacity; and VENTURA COUNTY )
        PUBLIC HEALTH CARE AGENCY, )
   22                                    )
                            Defendants.  )
   23                                    )
   24 / / /
   25 / / /
   26 / / /
   27 / / /
   28 / / /

                                               1
          DEFENDANTS’ EVIDENTIARY OBJECTIONS TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32-2 Filed 05/05/20 Page 2 of 6 Page ID #:647



    1        Defendants County of Ventura (also erroneously sued as Ventura County
    2 Public Health Care Agency), Sheriff William Ayub (erroneously sued as “Bill
    3 Ayub”), Robert Levin, and William T. Foley (collectively, “Defendants”) hereby
    4 submit the following statement of evidentiary objections in opposition to the
    5 motion for preliminary injunction (“MPI”) filed by plaintiffs Donald McDougall,
    6 Juliana Garcia, Second Amendments Foundation, California Gun Rights
    7 Foundation, and Firearms Policy Coalition, Inc. (collectively, “Plaintiffs”).
    8         Evidence Objected To                    Basis for Objection
    9
   10         Declaration of Don McDougall
   11         (“McDougall Decl.”) (ECF 20-
   12         2)
   13   1.    McDougall Decl., ¶ 3. ECF 20-2, Lacks foundation, improper legal
   14         pg ID 130, entire paragraph.            opinion and conclusion. (Federal
   15                                                 Rules of Evidence (“FRE”), rules 602,
   16                                         901 & 702.)
   17   2.    McDougall Decl., ¶ 4. ECF 20-2, Lacks foundation. (FRE, rules 602 and
   18         pg. ID 130, entire paragraph.           901.)
   19
        3.    McDougall Decl., ¶ 5. ECF 20-2, Lacks foundation. (FRE, rules 602 and
   20
              pg. ID 130, entire paragraph.           901.)
   21
        4.    McDougall Decl., ¶ 7. ECF 20-2, Not relevant. (FRE, rule 401.)
   22
              pg. ID 131, entire paragraph.
   23
        5.    McDougall Decl., ¶ 8. ECF 20-2, Lacks foundation, improper legal
   24
              pg. ID 131, all text in first and       opinion and conclusion. (FRE, rules
   25
              only sentence after the word            602, 901 & 702.)
   26
              “which.”
   27
        6.    McDougall Decl., ¶ 9. ECF 20-2, Lacks foundation, improper legal
   28
              pg. ID 131, phrase in first and         opinion and conclusion. (FRE, rules

                                                  2
          DEFENDANTS’ EVIDENTIARY OBJECTIONS TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32-2 Filed 05/05/20 Page 3 of 6 Page ID #:648



    1         only sentence that reads: “that I        602, 901 & 702.)
    2         cannot begin the background
    3         check process on.”
    4   7.    McDougall Decl., ¶ 11. ECF 20-           Lacks foundation. (FRE, rules 602 &
    5         2, pg. ID 131, phrase in first and       901.)
    6         only sentence that reads: “Unlike
    7         individuals in other states.”
    8   8.    McDougall Decl., ¶ 12. ECF 20-           Lacks foundation, improper legal
    9         2, pg. ID 131, entire paragraph.         opinion and conclusion. (FRE, rules
   10                                                  602, 901 & 702.)
   11   9.    McDougall Decl., ¶ 14. ECF 20-           Lacks foundation, improper legal
   12         2, pg. ID 132, entire paragraph.         opinion and conclusion. (FRE, rules
   13                                                  602, 901 & 702.)
   14   10.   McDougall Decl., ¶ 15. ECF 20-           Lacks foundation. (FRE, rule 602;

   15         2, pg. ID 132, entire paragraph.         also, hearsay, FRE, rule 802.)

   16
              Declaration of Juliana Garcia
   17
              (ECF 20-3) (“Garcia Decl.”)
   18
        11.   Garcia Decl., ¶ 3. ECF 20-3, pg.         Lacks foundation, improper legal
   19
              ID 134), entire paragraph.               opinion and conclusion. (FRE, rules
   20
                                                       602, 901 & 702.)
   21
        12.   Garcia Decl., ¶ 4. ECF 20-3, pg.         Lacks foundation, improper legal
   22
              ID 134, first phrase in first and        opinion and conclusion. (FRE, rules
   23
              only sentence of paragraph that          602, 901 & 702.)
   24
              reads: “Unlike other
   25
              constitutionally protected
   26
              products that can be purchased
   27
              online and shipped directly to me,
   28

                                                   3
          DEFENDANTS’ EVIDENTIARY OBJECTIONS TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32-2 Filed 05/05/20 Page 4 of 6 Page ID #:649



    1         under federal and state law . . . .”
    2   13.   Garcia Decl., ¶ 5. ECF 20-3, pg.           Lacks foundation, improper legal
    3         ID 134), first phrase in first and         opinion and conclusion. (FRE, rules
    4         only sentence of paragraph that            602, 901 & 702.)
    5         reads: “Unlike individuals in
    6         other states, under State [sic] law.
    7         . . .”
    8   14.   Garcia Decl., ¶ 6. ECF 20-3, pg.           Lacks foundation, improper legal
    9         ID 134, first phrase in first and          opinion and conclusion. (FRE, rules
   10         only sentence of paragraph that            602, 901 & 702.)
   11         reads: “In order for me to
   12         comply with federal and State
   13         [sic] law. . . .”
   14   15.   Garcia Decl., ¶ 7. ECF 20-3, pg.           Lacks foundation, improper legal
   15         ID 135, entire paragraph.                  opinion and conclusion. (FRE, rules
   16                                                    602, 901 & 702.)
   17   16.   Garcia Decl., ¶ 8. ECF 20-3, pg.           Lacks foundation and speculative.

   18         ID 135, entire paragraph.                  (FRE, rules 602 & 901.)
        17.   Garcia Decl., ¶ 9. ECF 20-3, pg.           Lacks foundation and speculative.
   19
              ID 135, entire paragraph.                  (FRE, rules 602 & 901.)
   20
        18.   Garcia Decl., ¶ 11. ECF 20-3,              Lacks foundation, speculative,
   21
              pg. ID 135-36, last two sentences          improper legal opinion and conclusion.
   22
              of paragraph.                              (FRE, rules 602, 901 & 702.)
   23
        19.   Garcia Decl., ¶ 12. ECF 20-3,              Lacks foundation, speculative,
   24
              pg. ID 136, entire paragraph.              improper legal opinion and conclusion.
   25
                                                         (FRE, rules 602, 901 & 702.)
   26
        20.   Garcia Decl., ¶ 13. ECF 20-3,              Not relevant. (FRE, rule 401.)
   27
              pg. ID 136, entire paragraph.
   28

                                                     4
          DEFENDANTS’ EVIDENTIARY OBJECTIONS TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32-2 Filed 05/05/20 Page 5 of 6 Page ID #:650



    1   21.   Garcia Decl., ¶ 14. ECF 20-3,           Lacks foundation and speculative.
    2         pg. ID 136, entire paragraph.           (FRE, rules 602 & 901.)
    3   22.   Garcia Decl., ¶ 15. ECF 20-3,           Lacks foundation and speculative.
    4         pg. ID 136, entire paragraph.           (FRE, rules 602 & 901.)
    5   23.   Garcia Decl., ¶ 16. ECF 20-3,           Lacks foundation and speculative.
    6         pg. ID 136, entire paragraph.           (FRE rules 602 & 901.)
    7   24.   Garcia Decl., ¶ 17. ECF 20-3,           Lacks foundation, speculative,
    8         pg. ID 137, entire paragraph.           improper legal opinion and conclusion.
    9                                                 (FRE, rules 602, 901 & 702.)
   10         Declaration of Alan Gottlieb

   11         (ECF 20-4) (“Gottlieb Decl.”)
        25.   Gottlieb Decl., ¶ 6. ECF 20-4,          Lacks foundation, speculative. (FRE,
   12
              pg. ID 139-140, entire paragraph.       rules 602 & 901.)
   13
        26.   Gottlieb Decl., ¶ 7. ECF 20-4,          Lacks foundation, speculative. (FRE,
   14
              pg. ID 140, entire paragraph.           rules 602 & 901.)
   15
              Declaration of Gene Hoffman
   16
              (ECF 20-5) (“Hoffman Decl.”)
   17
        27.   Hoffman Decl., ¶ 7. ECF 20-5,           Lacks foundation, speculative. (FRE,
   18
              pg. ID 143, entire paragraph.           rules 602 & 901.)
   19   28.   Hoffman Decl., ¶ 8. ECF 20-5,           Lacks foundation, speculative. (FRE,
   20         pg. ID 143, entire paragraph.           rules 602 & 901.)
   21         Declaration of Brandon Combs
   22         (ECF 20-6) (“Combs Decl.”)
   23   29.   Combs Decl., ¶ 13. ECF 20-6,            Lacks foundation, speculative,
   24         pg. ID 148, entire paragraph.           improper legal opinion and conclusion.
   25                                                 (FRE, rules 602, 901 & 702.)
   26   30    Combs Decl., ¶ 14. ECF 20-6,            Lacks foundation, speculative,

   27         pg. ID 148, second sentence.            improper legal opinion and conclusion.

   28                                                 (FRE, rules 602, 901 & 702.)


                                                  5
          DEFENDANTS’ EVIDENTIARY OBJECTIONS TO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02927-CBM-AS Document 32-2 Filed 05/05/20 Page 6 of 6 Page ID #:651



    1
    2   31.   Combs Decl., ¶ 15. ECF 20-6,           Lacks foundation, speculative,
    3         pg. ID 148, entire paragraph.          improper legal opinion and conclusion.
    4                                                (FRE, rules 602, 901 & 702.)
    5   32.   Combs Decl., ¶ 16. ECF 20-6,           Lacks foundation, speculative,
    6         pg. ID 148-49, entire paragraph.       improper legal opinion and conclusion.
    7                                                (FRE, rules 602, 901 & 702.)
    8
    9                                  LEROY SMITH
                                       County Counsel, County of Ventura
   10
   11 Dated: May 5, 2020               By           /s/
                                              CHARMAINE H. BUEHNER
   12                                         Assistant County Counsel
   13                                  Attorneys for Defendants County of Ventura
                                       (also erroneously sued as Ventura County Public
   14                                  Health Care Agency), Sheriff William Ayub
                                       (erroneously sued as “Bill Ayub”), Robert Levin
   15                                  and William T. Foley
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                 6
          DEFENDANTS’ EVIDENTIARY OBJECTIONS TO MOTION FOR PRELIMINARY INJUNCTION
